Citation Nr: 0015426	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-01 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines

THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for revocation of forfeiture 
against the appellant.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant is the widow of A.L.A., (hereafter referred to 
as "the veteran") who died while a prisoner of war of the 
Japanese Government in June 1942.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In that 
decision, the RO found that the appellant had not submitted 
new and material evidence that was sufficient to reopen a 
claim to revoke a forfeiture action against her, last denied 
by the Board in March 1977.     

FINDINGS OF FACT

1. By decision in March 1977, the Board determined that the 
appellant had forfeited her right to VA benefits under the 
provisions of 38 U.S.C. 3503(a) [(now 38 U.S.C.A. 
6103(a)].

2. The additional evidence submitted since the March 1977 
forfeiture decision does not bear directly and 
substantially on the specific matter under consideration, 
is cumulative and redundant and is not, by itself or in 
combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1. The evidence received since the Board's March 1977 
decision relative to the forfeiture of VA benefits under 
the provisions of 38 U.S.C. 3503(a), [(now 38 U.S.C.A. 
6103(a)] is not new and material.  38 U.S.C.A. 5108 (West 
1991); 38 C.F.R. 3.156(a) (1999).

2. The March 1977 Board decision forfeiting all the 
appellant's rights, claims and benefits under all laws 
administered by VA is final and the claim is not reopened.  
38 U.S.C.A. 7104 (West 1991); 38 C.F.R. 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

Applicable law provides that whoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by VA shall forfeit all rights, claims, and 
benefits under all laws administered by VA.  38 U.S.C.A. 
§ 6103(a) (West 1991); compare 
38 U.S.C. § 3503(a) (1977). 

In March 1977, the appellant was found by the Board to have 
forfeited her rights to all VA benefits under the then 
applicable 38 U.S.C. 3503(a) on the basis that she had 
provided false information to support her claim for death 
compensation benefits.  In particular, the Board found that 
the appellant had lied when she informed VA that she had not 
remarried subsequent to the death of the veteran.  

The appellant presently contends that she has submitted new 
and material evidence that is sufficient to reopen the 
attempt to revoke the forfeiture action.  Her contentions 
will be dealt with in detail below.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement in mind, and 
in the interest of clarity, the Board will review the law and 
pertinent VA regulations, followed by a discussion of the 
factual background of this case.  The Board will conclude 
with an analysis of the issue on appeal.

Relevant Law and Regulation


As noted above, the appellant's request that the forfeiture 
of her VA benefits be removed was denied by the Board in a 
March 1977 decision.  The law and regulations regarding 
forfeiture have been set out at the outset of the Board's 
reasons and bases.

The Board's March 1977 decision is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Because the appellant's claim had 
been previously denied, it can only be reopened by the 
presentation of new and material evidence.  38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156(a).  See Trilles v. West, 13 Vet. 
App. 314 (2000) [holding that a claimant who has been the 
subject of a final decision declaring forfeiture of 
eligibility for VA benefits may have the final decision 
reopened upon the proffer of new and material evidence; or a 
revised finding based upon clear and unmistakable error, and 
overruling Tulingan v. Brown, 9 Vet. App. 484 (1996) and 
Villeza v. Brown, 9 Vet. App. 353 (1996)].  

Under applicable law, VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See Stanton 
v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1999).

"New" evidence is that which was not previously of record. 
As to its materiality, in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the then operative requirement that newly 
proffered evidence be "reasonably likely to change the 
outcome" of a prior decision was invalidated as it was more 
stringent than that enunciated by VA in 38 C.F.R.§ 3.156(a).  
In Hodge, the previously existing requirement that a 
presumption of credibility be accorded to the new evidence 
was left intact sub-silentio.  The law therefore provides 
that evidence proffered by the appellant to reopen the claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.  See Spalding v. Brown, 10 
Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 
512 (1992).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the Board's March 1977 decision, and the Board will therefore 
review all evidence of record obtained since that time.

Additional pertinent law will be discussed where appropriate 
below.

Factual Background

The Board will first review the evidence of record at the 
time of its March 1977 decision, followed by the evidence 
then since submitted.  

The "old" evidence

At the time of the Board's March 1977 decision, evidence was 
of record reflecting  that the appellant and the veteran were 
married in January 1940, and that the veteran died in June 
1942 while a prisoner of war of the Japanese Government.  
Documentation contained in the record reflects that beginning 
in September 1946, the appellant received death pension 
benefits based upon the service of the veteran and his death 
while on active duty.  

The appellant applied for VA death benefits in March 1949.  
In her application, the appellant reported that she had not 
remarried since the veteran's death.  During the pendency of 
her claim, in November 1949, the RO obtained information 
suggesting that contrary to her report, the appellant had 
remarried.  In particular, a joint affidavit by the veteran's 
parents indicated that the appellant had been living with an 
individual identified by them as "G.K."      

In April 1950, field examination of local civil records 
revealed that in September 1945 and in June 1949, the 
appellant gave birth to children and the father was 
identified as one G.C.

Several affidavits were also obtained in April 1950.  In 
substance:

1.  F.M. stated that she became aware 
that the appellant had moved into her 
community in November 1949, and began 
living with G.C.  The affiant stated that 
since that time, the appellant and G.C. 
were living as a married couple;

2.  A.B. stated that he was aware that 
the appellant and G.C. were living 
together as man and wife, and that he saw 
them "very often" together in G.C.'s 
house.  A.B. stated that since November 
1949, the couple were representing 
themselves to friends and neighbors as 
being married;

3.  A.M.A., the chief of police of the 
appellant's former community, stated that 
he had never seen G.C. prior to the 
appellant moving in with him.  However, 
he was aware that prior to her departure 
from their community, the appellant had a 
child in 1945, and another in 1949.  He 
later ascertained that G.C. was the 
father of the two children, and that 
since the appellant left the community 
she had been living with G.C.  The 
affiant also stated that as chief of 
police, he frequently visited the barrio 
where the appellant was residing with 
G.C.; 

4.  C.A., the appellant's father, stated 
that the appellant had not remarried 
since the veteran's death.  He stated 
that the appellant had two children prior 
to her departure from his house, "to 
live permanently with" G.C., and that he 
was aware that the appellant and G.C. 
were representing themselves as being 
married;

5.  G.C. stated that in September 1944, 
he and the appellant began a romantic 
affair, and would begin to have liaisons 
once or twice a week at the home of the 
appellant's parents when the latter were 
not present.  He stated that the 
appellant gave birth to three of his 
children, two of whom were living.  He 
stated that the appellant decided to 
leave her parents' home after receiving 
ill treatment.  He added that beginning 
in November 1949, the appellant began 
living with him "openly in [a] marital 
relationship," and that they represented 
themselves as man and wife, although they 
had not married;

6.  The appellant stated that G.C. began 
to court her in September 1944, and that 
they then began to have a sexual 
relationship.  She stated she had given 
birth to three children fathered by G.C., 
and began living with him in November 
1949.  Prior to that time, she was known 
as G.C.'s mistress, and subsequently 
known in the community as his wife.  She 
stated that they did not represent 
themselves as man and wife prior to 
November 1949 but only subsequently 
thereto, and that they were then living 
as a married couple.  

In a July 1951 administrative decision, the appellant's VA 
compensation benefits were terminated as of October 1949.  It 
was held that based upon the information obtained that she 
had then established a marital relationship, she was estopped 
to deny remarriage from the effective date of the 
termination.  

In February 1971, the appellant sought reinstatement of her 
VA benefits based upon recently enacted legislation which 
removed the bar to benefits in the case of a remarried widow 
upon termination of the remarriage by death or divorce 
effective January 1971.  The appellant was advised of these 
provisions by letter dated the following month.  In 
particular, she was advised to submit a public record of 
death or divorce terminating her second marital relationship, 
or an affidavit to that effect in the event that her 
relationship did not have the sanction of a civil or church 
ceremony.  The appellant was also requested to provide 
responses to 14 questions

The appellant responded to these inquiries in a June 1972 
statement in support of claim.  In part:

1.  To the question "[w]ere you married 
on January 1, 1971?" the appellant 
responded "no" (question 5);

2.  To the question "[w]ere you living 
as if you were married on January 1, 1971 
even though no marriage ceremony was 
performed?" the appellant responded 
"no" (question 6);

3.  To the question "[a]re you married 
to anyone at this time?" the appellant 
responded "no" (question 7);

4.  To the question "[a]re you living 
with anyone at this time as if you were 
married, even though no ceremony was 
performed?" the appellant responded 
"no" (question 8).

The appellant was also requested to provide information as to 
the termination of her previous relationship.  In her 
statement, the appellant represented that in 1969, G.C. left 
her, and that since that time she had not seen him up until 
the time of her statement.  

A translated copy of an April 1969 affidavit executed by G.C. 
and the appellant was submitted.  The affiants then stated 
that they had separated, and had agreed upon living 
arrangements pertaining to three sons that had been born of 
the union.  In a June 1972 statement in support of claim, the 
appellant reported that G.C. had left her in 1969, and that 
she had not seen him since that time.  

In a May 1974 affidavit, the appellant reiterated that she 
and G.C. separated in 1969.  She added that the relationship 
was dissolved because she had sustained maltreatment, 
physical abuse, jealousy, abandonment and non-support by G.C.  
Also submitted was a joint affidavit by L.F. and J.S. 
attesting to the separation.    

Following submission of the appellant's affidavit, a field 
examination was conducted in June 1974.  Examination of local 
civil records during the course of that inquiry revealed that 
the appellant married G.C. in February 1956.

In separate affidavits dated in June 1974, S.Y. and M.B. 
stated that they were the appellant's neighbors. They both 
stated that they knew the appellant and G.C. were living up 
to the time of the affidavit (June 1974) as husband and wife, 
to include performing toward each other the duties of a 
married couple.  He stated that the appellant and G.C. never 
tried to hide their relationship, and that the appellant was 
known in the community as "Mrs. 'C.'"

In a sworn statement executed during the course of the field 
examination, the appellant reiterated that she and G.C. 
terminated their relationship in 1969.  She added that she 
and G.C. had married at a time that she could not recall.  
Upon inquiry by the examiner, she added that although they 
had separated, they were still married.  The appellant again 
stated that the dissolution was caused by G.C.'s 
maltreatment.  In a supplementary statement, the appellant 
stated that she did not report her marriage to G.C. because 
she could "no longer recall" the date of the marriage.  

In an August 1974 administrative decision by the RO, the 
appellant was found to have deliberately presented false and 
material evidence when she declared on her June 1972 
statement that she was not married as of January 1, 1971 and 
that she was separated from G.C. since 1969.  By letter 
contemporaneously dated, the appellant was advised of these 
findings, and further advised of her right to submit 
evidence, argument, or explanation of her position relative 
to the issue under consideration.  She was also advised of 
her right to request a hearing within a period of 60 days. 

The record reflects that the appellant made no response to 
the August 1974 advisement.  In October 1974, the matter was 
referred to the Director, VA Compensation and Pension 
Service.  In a February 1975 decision, it was held that the 
appellant had violated the provisions of 38 U.S.C. § 3503(a), 
and that she had therefore forfeited all rights, claims, and 
benefits under laws administered by VA.     

In a December 1975 affidavit, G.C. stated that he separated 
from the appellant "since 1969 up to the present."  In her 
September 1976 substantive appeal, the appellant reiterated 
that she and G.C. separated in 1969, and that they had lived 
continuously apart since that time.  She added that they were 
originally married because she was "lead to believe" that 
such action was "for the purpose of pacifying" G.C., and 
that the marriage documents would not be official or 
registered in accordance with the law.  She also stated that 
the persons who provided statements against her claim were 
envious of her.

In its March 1977 decision, the Board found that, beyond a 
reasonable doubt,  the appellant had knowingly submitted 
false evidence in her claim for restoration of VA death 
benefits, and that she had therefore forfeited all accrued or 
future VA benefits under the provisions of 38 U.S.C. § 3503.  
 

The additional evidence

In July 1981, the appellant submitted a letter dated the 
month previously, addressed to "The Pardon Attorney," and 
forwarded to a Washington, D.C. VA office.  She was advised 
by letter dated in August 1981 that in order to reopen her 
claim, she was required to submit new and material evidence.  

In November 1981, the appellant submitted a joint affidavit 
executed by herself and G.C.  The affiants reported that they 
had separated in 1971 and that efforts at reconciliation were 
to no avail.  In a January 1982 letter, the appellant again 
reported that she and G.C. had separated, and that they 
contemplated no further civil action.  By letter received in 
October 1986, the appellant reported that G.C. had died the 
previous June, and enclosed a copy of his death certificate.    

By letter received in May 1997, the appellant requested the 
reopening of her claim for removal of the forfeiture action.  
She stated that since G.C. had died, she had not lived with 
any man.  The appellant was advised by letter dated in 
October 1997 that her claim had been denied, and of the 
requirement to submit new and material evidence to reopen her 
claim.  

In February 1998, the appellant submitted a notarized 
document captioned "Pardon of Attorney."  In substance, the 
appellant reported in the document that she and G.C. 
separated until he died in June 1986, and that she was 
requesting a "pardon" for actions that had resulted in the 
forfeiture action. 

In a September 1998 document, N.Z.A., stated that since G.C. 
had died, the appellant had not lived with any man.  In a 
contemporaneously dated document, A.R.P., the mayor of the 
municipality where the appellant resided, also stated that 
the appellant had not lived with any other man since the 
death of G.C.  

In a joint affidavit received in January 1999, M.S.C. and 
L.R.R. stated that they were aware the appellant had 
separated from G.C., but that G.C. was admitted to the home 
of the appellant shortly before he died because he had no one 
to care for him.  
In a contemporaneously received affidavit, the appellant 
stated that at the time she did not "knowingly" submit her 
false and fraudulent statement that resulted in the 
forfeiture of her VA benefits.  She stated that she was young 
at the time she made the statement, and believed that her 
marriage to G.C. was not legal because "it was only done by 
a priest canvasing (sic) from house to house."  She added 
that she and G.C. only stayed together before he died at the 
suggestion of their sons.  In an additional affidavit 
received in April 1999, the appellant reiterated that she had 
submitted a request for a pardon, and that the reports of 
those persons interviewed in connection with the forfeiture 
action were false because they were jealous of the money she 
was receiving.  


Analysis

Preliminary matter - Trilles/Hodge

The Board's analysis will begin with the recent case of 
Trilles v. West, 13 vet. App. 314 (2000).  The fact situation 
in Trilles was remarkably similar to the one presented here.  
As in this case, the veteran-husband died in a Japanese POW 
camp.  The widow-appellant's VA benefits were eventually 
discontinued when it was determined that she had subsequently 
lived in a marital relationship.  Her appeal to the Board was 
denied.  She subsequently attempted to have her VA benefits 
reinstated.  VA determined that her right to VA had been 
forfeited because she had made a fraudulent statement.  A 
second appeal to the Board resulted in another denial.  She 
subsequently submitted additional evidence; in November 1996, 
the Board determined that new and material evidence had not 
been submitted.  

In essence, the Court's decision in Trilles resulted in a 
remand of the Board's November 1996 decision for 
readjudication under the Hodge standard, which had not been 
promulgated in November 1996.  On remand, the Board was to 
"address in the first instance what evidence is required . . 
. to reopen the VA-benefits-eligibility forfeiture imposed 
upon her by evidence found to show beyond a reasonable doubt 
that she had committed fraud in seeking such benefits."  
Trilles, 13 Vet. App. at 327.

As is alluded to above, the Hodge decision held in part that 
VA's promulgated standard for the reopening of claims under 
38 C.F.R. § 3.156(a) was to be applied.  The Hodge court 
observed that the critical inquiry  in this regard was that 
once found to be "new," evidence was to be examined in 
order to determined whether, "by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge, 155 F.3d at 1359. (Italics in original).     

In this case, in the June 1998 decision denying revocation of 
forfeiture, as well as in statements of the case issued in 
October 1998 and in February 1999, the appellant was informed 
of the requirement to submit new and material evidence to 
reopen her claim.  In particular, the appellant was advised 
of the provisions of 38 C.F.R. § 3.156 and Hodge, supra.  In 
this respect, the RO's advisements to the appellant regarding 
the relevant law to be applied were correct and proper, even 
in light of the subsequent ruling of the United States Court 
of Appeals for Veterans Claims (Court) in Trilles v. West, 13 
Vet. App. 314 (2000).  Accordingly, the Board does not 
believe that a remand for further proceedings is warranted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 
38 U.S.C.A. §§ 5108, 7104(b).  Having done so, and for the 
reasons and bases which will be explained in detail below, 
the Board finds that new and material evidence has not been 
submitted to warrant the reopening of the appellant's claim.  
See Glynn v. Brown, 6 Vet. App. 523, 528- 529 (1994).  

The record at the time of the Board's March 1977 decision may 
be summarized as reflecting the following germane facts:

1.  In a July 1951 administrative 
decision, the appellant was found to be 
estopped from denying remarriage as of 
November 1, 1949, based upon the finding 
that she had established a marital 
relationship with G.C., and that she had 
then held herself out to the community as 
his wife.

2.  During the course of her February 
1971 attempt to reinstate her VA 
benefits, the appellant reported that she 
had not remarried as of January 1971; 
that she was not living as if she were so 
married on the date; that she was not 
married as of February 1971; and that she 
was not living with anyone as of February 
1971 as if she were so married on that 
date.

3.  Evidence obtained from local civil 
authorities revealed that the appellant 
had married G.C. in February 1956.

4.  Statements from the appellant's 
neighbors reflected that as of June 1974, 
the appellant and G.C. were living as a 
married couple.

5.  Upon further inquiry, the appellant 
reported that she had, in fact, married 
G.C. at some point and was then still 
married to him.

Prior to its consideration of evidence submitted to reopen 
the claim, the Board observes that apparently under the 
misapprehension that separation from her husband would 
constitute a removal of the impediment to obtaining VA 
benefits, the appellant has continuously argued that she and 
G.C. have terminated their relationship.  However, the Board 
observes that its March 1977 decision was not predicated upon 
the finding that the appellant had established a marital 
relationship with G.C.  Instead, the appellant's VA benefits 
were forfeited because she had lied about the establishment 
of that relationship.  In other words, the issue before the 
Board in March 1977 was not the relationship, but the lie.  

The statute under which forfeiture had been declared 
[38 U.S.C. § 3503(a)] and its successor provision 
[38 U.S.C.A. § 6103(a)] clearly mandate that focus must be 
had upon whether there existed evidence at the time of the 
forfeiture action that would lead the fact-finder to conclude 
beyond a reasonable doubt that the person or persons involved 
knowingly presented false information in the context of 
seeking VA benefits.  In other words, the statute is not 
focused upon the question of whether that which caused the 
individual to commit fraud has been altered, as the 
appellant's arguments are here so construed. 

As was observed by the Court in Trilles, forfeiture action is 
in the nature of an adversarial proceeding not unlike the 
procedure for the reopening of verdicts in criminal practice, 
and that new trials are obtained when there is obtained new 
evidence that would have a reasonable probability of 
producing a different result at trial.  Trilles, 13 Vet. App. 
at 326.  The statutory structure is supportive of this 
reading.  The relevant statutes are found in Title 38, 
Chapter 61 of the United States Code pertaining to "Penal 
and Forfeiture Provisions," and include provisions for the 
forfeiture of VA benefits upon findings of misappropriation 
by fiduciaries; fraudulent acceptance of VA payments; 
findings of treason; and subversive activities.  38 U.S.C.A. 
§§ 6101, 6102, 6104).       

As noted above, the majority decision in Trilles did not 
delineate what new and material evidence would be required in 
order to reopen the "VA-benefits-eligibility forfeiture" 
but instead left this to the Secretary of VA and to Board.  
13 Vet. App. at 327.  However, the Board is not entirely 
devoid of guidance from the Court in this respect.  In a 
dissenting opinion, Chief Judge Nebeker specifically stated:  
"I ask what else could it be but evidence tending to negate 
the established fraud."  13 Vet. App. at 340 [italics added 
by the Board].  The Board finds that this constitutes a 
sensible and correct new and material evidence standard in 
this case and will apply it below.  In so doing, the Board is 
not purporting to speak for the Secretary of VA on this 
subject.  Indeed, it cannot do so.  See 38 C.F.R. § 20.1303 
(1999).

With this background, the appellant's June 1981 letter 
requesting a "pardon" is not new and material evidence.  
Instead, its tenor merely offers the appellant's unstated 
apology for her past misrepresentation.  In this respect, it 
has no bearing on the facts and circumstances that underlie 
the Board's March 1977 decision.  See Routen v. West, 142 
F.3d 1434, 1442-43  (Fed.Cir. 1998). 

The November 1981 joint affidavit executed by the appellant 
and G.C., and the death certificate of G.C. are new, but are 
not material to the matter at hand.  As is alluded to above, 
the affidavit only states that the appellant and G.C. had 
terminated their relationship.  The death certificate merely 
shows that G.C. died.  This information presents no evidence 
relative to altering the Board's March 1977 decision that the 
appellant lied about her then relationship to G.C.   

Similarly new but not material are the appellant's February 
1998 letter; the September 1998 documents authored by N.Z.A. 
and A.R.P.; and the joint affidavit authored by M.S.C. and 
L.R.R. and received in January 1999.  This evidence does not, 
either individually or in its whole,  present any evidence 
relative to altering the premises of the Board's March 1977 
decision that the appellant lied about her then relationship 
to G.C.   

The Board has carefully considered the appellant's 
affidavits, received in January and April 1999.  As is noted 
above, in substance the appellant posited essentially that 
(1) she did not knowingly submit a false and fraudulent 
statement, because she believed her marriage to G.C. was not 
legal; and that (2) the persons who provided statements 
against her interest were jealous of her.

Although the credibility of a statement offered in an attempt 
to reopen a previously denied claim is generally presumed, 
the presumption of credibility does not apply if the evidence 
is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 
216, 220 (1994).  See also Samuels v. West, 11 Vet. App. 433, 
436 (1998) [where the veteran sought service connection for 
post-traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors]; see also Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) [where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised].

The appellant's contention of being unaware of the legality 
of her marriage to G.C. is inherently incredible.  The 
appellant's now-stated belief that she was led to believe the 
marriage was invalid because a ceremony was performed by a 
"canvassing priest" is not worthy of belief.  Assuming its 
successful conclusion, a marriage ceremony can only have but 
one result and that is the church-sanctioned union of the 
couple.  This is obvious to all concerned.  Moreover, setting 
aside the putative marriage by a "canvassing priest", it is 
uncontroverted that local civil records indicated that the 
appellant and G.C. were married in February 1956.  In short, 
the appellant's recent self-serving statement disclaiming 
knowledge of her own marriage flies in the face of a decades-
long factual history to the contrary and is inherently 
incredible.  See Godfrey, supra.  

Whatever motives may have attended the witnesses who made 
statements substantiating the appellant and G.C.'s marriage 
and relationship, their motives are wholly irrelevant.  
Indeed, it may be true that her neighbors resented the 
appellant.  However, there has been no information obtained 
suggesting that the neighbors' accounts leading to the 
appellant's forfeiture of VA benefits were false, exaggerated 
or otherwise suspect.  More to the point, no evidence has 
been presented by and on behalf of the appellant which would 
lead to the conclusion that fraud had not been committed by 
her.  Put another way, the additional evidence in no way 
tends to contradict the Board's March 1977 conclusion that 
the appellant knowingly submitted false evidence in her claim 
for restoration of death benefits and that her right to VA 
benefits was accordingly forfeited under 38 U.S.C.A. § 3503.

In short, there has been presented no credible evidence 
"tending to negate the established fraud."  Trilles, 13 
Vet. App. at 340 [Nebeker, C.J., dissenting].  In the absence 
of such new and material evidence, the appellant's claim is 
not reopened.  Any and all benefits sought on appeal continue 
to be denied.


ORDER

New and material evidence not having been presented, the 
claim is not reopened.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

